Opinion issued October 13, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-16-00314-CV
                          ———————————
        WEST I-10 VOLUNTEER FIRE DEPARTMENT, Appellant
                                      V.
HARRIS COUNTY EMERGENCY SERVICES DISTRICT NO. 48, Appellee


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-38121


                                OPINION

      West I-10 Volunteer Fire Department appeals from an interlocutory partial

summary judgment and order requiring it to turn over three fire trucks to Harris

County Emergency Services District No. 48.        Although we normally lack

jurisdiction to review interlocutory orders, the Department argues that we may
review this interlocutory order because it modifies an earlier temporary injunction

issued and is, therefore, appealable under Section 51.014(a)(4) of the Civil Practice

and Remedies Code. See Ahmed v. Shimi Ventures, L.P., 99 S.W.3d 682, 689

(Tex. App.—Houston [1st Dist.] 2003, no pet.) (Section 51.014(a)(4) grants

interlocutory review of orders modifying temporary injunctions).

      We conclude, however, that the order does not actually modify the

temporary injunction. Because we lack jurisdiction to review the interlocutory

order the Department is challenging, we dismiss the Department’s appeal.

                                   Background

      District 48 and the Department cooperated for many years to provide fire

protection services to residents in western Harris County. District 48, a political

subdivision of Texas, was created in 1984 to provide fire protection services to

western Harris County. For the past several decades, District 48 has provided

these services through contractual agreements, under which the Department has

provided the services, and District 48 has provided the funding.

      In 2014, District 48 decided to begin providing the services itself and

terminated its contract with the Department. District 48 claimed that it owned all

fire protection vehicles and equipment purchased by the Department with District

48 funds. It demanded that the Department turn over possession of all property it

had purchased with District 48 funds, but the Department refused.                The


                                         2
Department disputed District 48’s ownership claim, arguing that it owned the

property because the property was purchased with funds paid to the Department by

District 48 as consideration for the services the Department had provided under the

contracts. District 48 filed this lawsuit to recover the disputed property from the

Department.

      In 2015, the trial court issued a temporary injunction.        The temporary

injunction ordered the Department to turn over possession of certain vehicles to

District 48—specifically, those emergency vehicles to which District 48 then held

title—which were specifically listed in two sections of an attachment to the

injunction. Vehicles to which District 48 did not then have title were listed in a

third section of the attachment. Because ownership of those vehicles had not been

resolved, they were not ordered to be turned over. The temporary injunction

enjoined both parties “from damaging, removing, or disabling . . . vehicles . . .

awarded to the other party . . . .” However, no vehicles were actually awarded to

the Department in the order.

      In 2016, District 48 moved for partial summary judgment on ownership of

three vehicles—the Rescue, the Quint, and the Pumper (the “Trucks”)—that had

been identified in the third section of the attachment to the temporary injunction

and therefore had not previously been ordered to be turned over to District 48. The

trial court found that District 48 owned the Trucks, granted District 48’s motion for


                                         3
partial summary judgment on the ownership issue, and signed an order

commanding the Department to turn over the Trucks within five days.

      The Department appealed the interlocutory order, claiming it modified the

temporary injunction the trial court issued earlier.

                                     Jurisdiction

      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be

appealed only if authorized by statute. Qwest Commc’ns Corp. v. AT & T Corp.,

24 S.W.3d 334, 336 (Tex. 2000); Ahmed, 99 S.W.3d at 688.

      Section 51.014 of the Civil Practice and Remedies Code authorizes certain

interlocutory appeals. It provides, in part, that “[a] person may appeal from an

interlocutory order of a district court . . . that . . . grants or refuses a temporary

injunction or grants or overrules a motion to dissolve a temporary injunction . . . .”

TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4).

      Because an order that modifies a temporary injunction is the equivalent of an

order that dissolves a temporary injunction and grants a new one, Section 51.014

grants an appellate court “jurisdiction to review an order modifying a temporary

injunction by interlocutory appeal.” Ahmed, 99 S.W.3d at 689 (citations omitted).

In such an appeal, we may review only those parts of the order that are injunctive.




                                           4
      “When a portion of an order is injunctive, and another portion is not, we

may review only that portion granting or denying injunctive relief and may not

address the other portions.” Easton v. Brasch, 277 S.W.3d 558, 561 (Tex. App.—

Houston [1st Dist.] 2009, no pet.) (citing Eichelberger v. Hayton, 814 S.W.2d 179,

182 (Tex. App.—Houston [1st Dist.] 1991, writ denied)). Thus, if part of the

interlocutory order modified the earlier temporary injunction, that part would be

appealable under Section 51.014; any remaining parts would not.

      The Department contends that Section 51.014 of the Civil Practice and

Remedies Code grants us jurisdiction to review the partial-summary-judgment

order. According to the Department, the order modified the temporary injunction

by commanding the Department to turn over the Trucks because the temporary

injunction had provided that the Trucks would remain in the Department’s

possession. Because of this “modification,” the Department concludes, we have

jurisdiction over this interlocutory appeal. We disagree.

      The temporary injunction ordered the Department to turn over certain

vehicles to District 48, but it did not order the Department to turn over the Trucks.

Nor did it order the Department to keep and maintain the Trucks. Other than

prohibiting the Department from damaging, removing, or disabling the Trucks, the

temporary injunction order did not address what was to be done with them. Stated

differently, the temporary injunction was a negative prohibition that forbade the


                                         5
Department from causing harm to the Trucks; the partial summary judgment was a

positive order that required the Department to transfer the Trucks because it did not

own them. The temporary injunction preserved the status quo; the partial summary

judgment granted affirmative relief.

      Because the temporary injunction did not affirmatively grant the Department

ownership of the Trucks or a right to possession of the Trucks, the temporary

injunction was not modified by the part of the partial-summary-judgment order

commanding the Department to turn over the Trucks within five days. Thus, we

do not have jurisdiction under Section 51.014.1 Accordingly, we dismiss the

appeal for want of jurisdiction.

                                    Conclusion

      We dismiss the appeal for want of jurisdiction. All pending motions are

denied.



                                              Harvey Brown
                                              Justice

1
      We further note that while the Department relies on Section 51.014 for
      jurisdiction, it is not limiting itself to seeking review of a modification of a
      temporary injunction. Instead, the Department is asking us to review the partial
      summary judgment on the merits and to reverse the trial court’s conclusion that
      District 48 owns the Trucks. But that is beyond our limited interlocutory review
      authority. TEX. CIV. PRAC. & REM. Code § 51.014(4); see Easton v. Brasch, 277
S.W.3d 558, 561 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (citing
      Eichelberger v. Hayton, 814 S.W.2d 179, 182 (Tex. App.—Houston [1st Dist.]
      1991, writ denied)). We do not have jurisdiction over this interlocutory appeal.

                                          6
Panel consists of Justices Jennings, Keyes, and Brown.




                                  7